Citation Nr: 1749499	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for service-connected post-traumatic stress disorder (PTSD) prior to January 30, 2017. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and major depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  Stacey Penn Clark, Morgan & Morgan


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a June 2010 rating decision, the RO, in pertinent part, granted the Veteran's service connection claim for PTSD and assigned an evaluation of 70 percent.  The RO also denied the Veteran's service connection claim for bipolar disorder.  In a subsequent statement of the case, dated June 2013, the RO denied the Veteran's claim for a TDIU.  The Veteran disagreed with the assigned evaluation for PTSD, the denial of service connection, and the denial of a TDIU and perfected this appeal.

These matters were previously before the Board in April 2016, at which time the Board expanded the Veteran's claim of entitlement to service connection for bipolar disorder as one for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and major depressive disorder, as required by Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board remanded the claims for further evidentiary development.  The Veteran was afforded a VA examination in January 2017.  While the Board finds there has been substantial compliance with its prior remand directives in regards to the increased rating and TDIU claims, the Board finds the January 2017 VA psychiatric examination is inadequate for adjudicating the Veteran's service connection claim, and thus, an additional remand is required for that claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This is further explained in the remand portion of the decision below.

Evidence was submitted by the Veteran subsequent to the May 2017 supplemental statement of the case.  The Veteran's substantive appeal/VA Form 9 was received after February 2, 2013; therefore, this evidence is subject to initial review by the Board unless the Veteran explicitly requests consideration by the Agency of Original Jurisdiction (AOJ), which has not been requested in this case.  38 U.S.C.A. § 7105(e) (West 2014).  As such, the Board may consider this evidence in the first instance and proceed with appellate review.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  Prior to January 30, 2017, the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas due to symptoms of hypervigilance, flashbacks, nightmares, exaggerated startle response, feelings of detachment from others, avoidance of distressing memories, thoughts, feelings about trauma, and avoidance of external reminders (people, places, activities, etc.) of trauma; yet these symptoms were not productive of total occupational and social impairment as set forth in the rating criteria. 

2.  As of January 30, 2017, the Veteran's PTSD is rated 100 percent disabling.

3. From September 3, 2010 to January 30, 2017, the Veteran's service-connected PTSD precluded him from securing or following substantially gainful employment consistent with his education and employment history.  Prior to September 3, 2010, he was gainfully employed.


CONCLUSIONS OF LAW

1.  Prior to January 30, 2017, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2016).

2.  From September 3, 2010 to January 30, 2017, the criteria for entitlement to a schedular TDIU have been met.  TDIU is denied for any time period on appeal prior to September 3, 2010.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.16, 3.340 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his attorney has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  Thus, the Board need not discuss any potential issues in this regard.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA treatment records, relevant private treatment records, and Social Security records have been associated with the claims file.  Finally, the Veteran was provided adequate VA examinations in 2010 and 2017, sufficient to adjudicate the increased rating and TDIU claims, and the Veteran has not raised contentions stating otherwise.   

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.1, 4.2, 4.7, 4.15, 4.16, 4.18, 4.130) have previously been provided to the Veteran in the June 2013 statement of the case and will not be repeated here, unless deemed appropriate to do so by the Board.  With these procedural considerations addressed, the Board now turns to analyzing and adjudicating the claims.

Entitlement to a disability rating in excess of 70 percent for service-connected PTSD, prior to January 30, 2017

The Veteran was granted service connection for PTSD in a June 2010 rating decision, with a 70 percent rating, effective December 8, 2009.  The Veteran promptly filed a timely notice of disagreement in August 2010.  Following additional development, the RO increased the Veteran's service-connected PTSD rating to 100 percent in a May 2017 rating decision, with the increase effective on January 30, 2017.  The Veteran, through his attorney, contends that he is entitled to an earlier effective date for this increase to 100 percent, or more accurately stated, he is entitled to a disability rating in excess of 70 percent for service-connected PTSD, prior to January 30, 2017.  See June 2017 statement.  While this may appear as merely semantics, it is important to highlight this distinction as different legal criteria govern claims for earlier effective dates versus increased rating claims.  With this point settled, the Board now turns to the evidence of record.  

In November 2009, slightly before the appeals period, the Veteran presented to VA for a mental health consult.  The Veteran described depression, sleep impairment, nightmares, and a lack of motivation.  His mood was reported as agitated; his thinking was clear, but he was suspicious and generally mistrustful of others; his speech was somewhat pressured and loud at times; he had difficulty with concentration and focus; and he endorsed racing thoughts.  He denied suicidal ideations, hallucinations, and mood swings.  He was assessed with r/o [rule out] bipolar disorder, alcohol abuse in remission, and cocaine abuse in early remission. He was assigned a Global Assessment of Functioning (GAF) score of 50, correlating to serious psychiatric problems. 

The Veteran was afforded a VA psychiatric examination in June 2010.  Upon mental status examination, the Veteran was noted as clean and casually dressed; psychomotor activity was unremarkable; speech was unremarkable but hesitant; affect was restricted; mood was dysphoric and labile; the Veteran presented as easily distracted; he was oriented to person, time, and place; thought process and content was unremarkable; and the Veteran denied delusions or hallucinations.  The Veteran suffered with sleep impairment due to intrusive thoughts, nightmares, and perimeter checking with paranoid thoughts.  The Veteran described episodic passive suicidal ideations without active thoughts or plans.  The Veteran was assessed as experiencing PTSD, secondary to his combat duty in Iraq.  

In October 2010, the Veteran presented to the emergency room with complaints of depression and suicidal/homicidal ideations.  He was assigned a provisional diagnosis of depressive disorder with suicidal/homicidal ideations and alcohol/cocaine abuse.  His GAF score was 32, correlating to some impairment in reality testing and major impairment in judgment, thinking, or mood.  In a VA treatment note days later, the Veteran was assigned a GAF score of 45 as the severity of his psychiatric symptoms had quickly subsided.  The Veteran continued to report a hyperstartle response, hypervigilance, and difficulty with insomnia, nightmares, and gambling. 

In a January 2011 VA mental health consult, the Veteran admitted that he experienced fleeting thoughts of self-harm with no specific plan or intent.  He listed his religious beliefs, his sense of responsibility to his son, and his relationship with his fiancée, who is supportive, as reasons he would never actually attempt to harm himself.  His estimated suicide risk level was low. 

In March 2011, the Veteran was assessed by private psychologist, Dr. F.O., at the behest of the Social Security Administration (SSA).  The Veteran presented as groomed appropriately.  Speech rate and quality were noted as unremarkable, and speech content was relevant, coherent, and logical.  The Veteran's attitude was positive and cooperative.  The Veteran denied current suicidal/homicidal ideations as well as hallucinations, past or present.  His mental health symptoms were described as severe.  The Veteran was diagnosed with major depressive disorder, recurrent, severe, without psychotic features and chronic PTSD.  He was assigned a GAF score of 48.

In July 2011, the Veteran followed up for management of his PTSD at the VA.  The Veteran reported intrusive memories and nightmares of his military service.  He described olfactory flashbacks from the smell of death and oil burning.  He denied hallucinations and mood swings.  While he exhibited suicidal thoughts, he did not have plans to carry out such an action and was described as low risk for suicide.  On mental status examination, he showed a depressed mood with restricted affect; his concentration, memory, and thought processes/content were normal; and judgment and insight were fair.  He was oriented to person, place, situation, and date.  He was assigned a GAF score of 45, correlating to serious psychiatric symptoms. 

The Veteran's mental health was again assessed by VA in August 2011.  Upon mental status examination, the Veteran exhibited appropriate dress/grooming/hygiene; normal speech and cooperation; depressed/irritable/sad mood; normal orientation, attention, concentration, and recent memory; fair judgment and insight; and good impulse control.  The Veteran denied suicidal ideation and his thought process was described as normal, linear and goal-oriented.  He was assigned a GAF score of 45.  

In September 2011, the Veteran was admitted into Haven Recovery Center due to an alcohol and cocaine binge.  He was discharged a few weeks later against medical advice.  During his stay, the Veteran attended individual and group therapeutic sessions, completed a short-term treatment plan, and attended in-house 12 step meetings daily.  His discharge diagnoses were cocaine dependence and PTSD.  He was noted as needing treatment for drugs and alcohol, as having poor stress management and adult daily living skills, poor self-esteem/self-worth, and poor anger management. 

In October 2011, the Veteran was seen by the VA for a mental health follow-up regarding his substance abuse/inpatient program and depressive mood/affect.  The Veteran arrived on time, was alert, attentive, and fully oriented.  His mood was reportedly stable with mild improvements from prior visits.  He was assigned a GAF score of 50.

In May 2012, the Veteran presented to the VA for a mental health consult.  Aside from irritability, the Veteran's mental status examination was normal/fair.  He denied hallucinations and suicidal/homicidal ideations.  He was assigned a GAF score of 50. 

A January 2013 VA mental health medication management note shows a follow-up for treatment of "bipolar depressed and PTSD."  The Veteran's concentration was fair, but he reported repeatedly counting signs over and over again, showing signs of obsessive/compulsive disorder.  He double checked locks over paranoid fears of break-ins.  He was experiencing auditory hallucinations in the form of hypnagogic voices saying "Jesus, I'm here," but denied suicidal/homicidal ideations. 

In August 2013, the Veteran was seen for sleep impairment, including hypervigilance and hyperstartle response.  He was assessed as having a low suicide risk and no homicide risk.  He was assigned a GAF score of 50.  

In January 2014, the Veteran reported a relapse in abusing cocaine and using trazadone to assist with sleep.  He was assessed as having a low suicide risk and no homicide risk.  He was diagnosed with PTSD, pathological gambling, and cannabis abuse in remission.  

The Veteran was seen by the VA mental health clinic in April 2014, secondary to immense stress caused by legal proceedings related to his daughter's statutory rape case.  While the Veteran was angry with the perpetrator, he acknowledged the negative consequences that would accompany any altercations with that individual.  Attention, speech, concentration, memory, judgment, insight, and thought processes/content were all recorded as good/normal.  The Veteran denied hallucinations and suicidal/homicidal ideations. 

The Veteran was seen by VA mental health professionals on a monthly/bi-monthly basis from June 2015 through January 2017.  He routinely endorsed symptoms such as intrusive trauma-related memories, nightmares, flashbacks, fear of crowds, anger, feelings of detachment from others, and avoidance of distressing memories.  In the July 2016 assessment note, the Veteran was positive for auditory hallucinations; however the same note stated the Veteran denied a/v/t [audio/visual/tactile] hallucinations.  Aside from this discrepancy, the VA treatment notes during this period consistently show that the Veteran denied hallucinations and suicidal/homicidal ideations. 

In January 2017, the Veteran was seen by a VA psychiatrist for continued treatment of his mental health conditions.  The Veteran's mood was irritable and he continued to report sleep disturbances consisting of nightmares.  His suicide risk was low as he denied danger to his self or others.  Mental health diagnoses included bipolar disorder and PTSD.

Based on the above cited evidence, the Board finds that the Veteran's psychological symptoms most closely approximated occupational and social impairment, with deficiencies in most areas such as judgment, thinking, or mood, consistent with a 70 percent disability rating under 38 C.F.R. § 4.130, prior to January 30, 2017.  

The Board finds that medical evidence shows that during the relevant appeals period, the Veteran's PTSD was manifested by hypervigilance, flashbacks, nightmares, exaggerated startle response, feelings of detachment from others, avoidance of distressing memories, thoughts, feelings about trauma, and avoidance of external reminders (people, places, activities, etc.) of trauma.  While the nature and duration of the individual symptoms may have fluctuated, the overall severity of his disability, as a whole, remained more constant.  Assignment of staged ratings has been considered and is not for application, as the evidence generally shows symptomatology consistent with a 70 percent evaluation throughout the entire period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Throughout the period on appeal, the Veteran has consistently exhibited GAF scores in the range of 45 to 50, which correlates with the serious psychiatric symptoms considered in the 70 percent criteria under 38 C.F.R. § 4.130.  The Board notes that a GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  However, the Board also points out that the clinical findings are nevertheless more probative in making this important determination, as these findings more accurately portray the relevant symptoms of the Veteran's service-connected PTSD.  See 38 C.F.R. §§ 4.2, 4.6 (2016).

An independent review of the evidence shows that the Veteran was consistently described as depressed and irritable in nearly all VA psychiatric treatment notes.  The frequency and duration of these symptoms fit squarely within the criteria contemplated under a 70 percent evaluation, specifically as "near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively," as well as "impaired impulse control (such as unprovoked irritability with periods of violence)."

Consideration has been given to assigning a higher rating, 100 percent, for the appeals period; however, the Board finds that there is no reasonable basis for concluding that the symptoms during the relevant period more nearly approximated total occupational and social impairment under the rating criteria.  At no point during the appeals period has the Veteran exhibited symptoms comparable to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  In fact, the Veteran consistently exhibited normal thought processes and communication; adequate grooming and hygiene; spatial orientation; and intact memory. 

In a June 2017 written statement, the Veteran's attorney argues:

[The Veteran's] recent PTSD C&P Exam indicated that he was treated at Stewart Marchman Act Behavioral Services on October 15, 2010 [sic] due to suicidal and homicidal ideation.  The enclosed medical record dated February 26, 2013 says, "States he does have hypnogogic voices saying, 'Jesus, I'm here," therefore, he should have been granted 100% for PTSD effective October 15, 2010 [sic] in accordance with 38 C.F.R. §4.130 because he was experiencing suicidal and homicidal ideation as well as auditory hallucinations which is identified under the criteria for 100%.

The Board does not find this argument compelling.  While it is true that the Veteran presented in October 2010 with suicidal/homicidal ideations, this was an isolated finding.  Indeed, a review of the Veteran's VA outpatient treatment notes throughout the appeals period unequivocally demonstrates that the Veteran routinely denied suicidal/homicidal ideations or was assessed at low/no risk for such actions.  See e.g., VA records, 11/05/10, 1/5/11, 2/11/11, 7/21/11, 8/25/11, 10/25/11, 5/14/12, 8/1/13, 1/21/14,4/30/14, 6/29/15, 8/17/15, 9/10/15, 9/16/15, 10/1/15, 11/4/15, 3/30/16, 5/31/16, 7/11/16, 9/19/16, 12/21/16, 1/19/17.  Even though the Veteran was discharged from Stewart Marchman Act Behavioral Services on October 5, 2010 with a GAF score of 32, one day later, he was assessed at a VA facility with a GAF score of 45 and denied suicidal/homicidal ideations, consistent with his other mental health findings throughout the appeals period.  Accordingly, the Board finds the October 2010 event at Stewart Marchman Act Behavioral Services to be an isolated anomaly that was quickly resolved with treatment and worthy of little evidentiary weight.

Nonetheless, the 70 percent rating criteria clearly contemplates this October 2010 fleeting episode of self-harm and threat of violence, as "suicidal ideation" and "impaired impulse control (such as unprovoked irritability with periods of violence)" are both criteria included at this rating level.  See Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017).  A 100 percent rating is only available where there is persistent danger of hurting self or others.  Infrequent, episodic reports of suicidal/homicidal ideation without intent or plan simply do not rise to the level of severity and duration necessary to be considered a persistent finding.  The VA outpatient treatment notes cited above wholly refute the Veteran's attorney's claim that the Veteran was experiencing persistent, i.e., constant, danger to self or others.  On the contrary, in those VA treatment records, the clinicians consistently ranked the Veteran with low suicide risk and no homicide risk.  

Likewise, the Veteran's attorney cites to the sole, isolated report of an auditory hallucination of record to support her argument, when the overwhelming majority of the medical evidence shows the Veteran was negative for hallucinations, auditory or otherwise.  Based on the undersigned's review of the record, the Veteran reported a single visual hallucination in the immediate aftermath of his stay at Stewart Marchman Act Behavioral Services in October 2010, and one auditory hallucination in February 2013 as referenced by the Veteran's attorney.  In the remainder of the evidence, covering more than a thousand pages of medical records, the Veteran continually denied delusions or hallucinations; or no such symptoms were exhibited during mental status examination.  (Except see July 2016 discrepancy described supra).  Again, a 100 percent rating is only available where there is evidence of persistent delusions or hallucinations.  Such is not the case in the present matter.  Consequently, the Veteran's attorney's argument that the isolated February 2013 finding of an auditory hallucination warrants a 100 percent evaluation for the appeals period is without merit.  

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply and the claims must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a TDIU

The Veteran claims he is entitled to a TDIU because his psychiatric symptoms prevent him from securing and following gainful occupation.  See August and September 2010 statements.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

As PTSD is the Veteran's only service-connected disability and a total schedular rating of 100 percent has been granted for that disability from January 30, 2017, the issue of entitlement to a TDIU from that period forward is moot.  See, e.g., Bradley v. Peake, 22 Vet. App. 280, 294 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).  The Board recognizes that it is not categorically true that assignment of a total schedular rating always renders a TDIU request moot, particularly as it relates to possible entitlement to special monthly compensation.  See Bradley, 22 Vet. App. at 293.  In Bradley, the Court held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent schedular rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities."  Id.  Unlike the situation in Bradley, the Veteran in this case is receiving compensation for just one disability, PTSD, for which a 100 percent schedular rating has been assigned from January 30, 2017 forward.  Bradley is therefore distinguishable from the instant case, and the award of a 100 percent schedular evaluation does indeed render the TDIU request moot from January 30, 2017 forward.

Next, the Board turns to the question of whether the Veteran has satisfied the requisite criteria for a schedular TDIU consideration  based on PTSD prior to January 30, 2017.  The Veteran was initially awarded service connection for PTSD rated at 70 percent effective December 8, 2009.  As of this date, the Veteran satisfied the schedular criteria for a TDIU consideration based on his PTSD because this disability was rated in excess of 60 percent disabling.  38 C.F.R. § 4.16(a) (2016). 

The Veteran was last gainfully employed in September 2010.  His employment ended on September 3, 2010 when he was asked to resign to avoid discharge secondary to unexcused absences.  This date was immediately prior to the Veteran's admission to Stewart Marchman Act Behavioral Services for a relapse in cocaine abuse and related mental health complications.  Based on the evidence of record cited below, the Board concludes the Veteran is entitled to a schedular TDIU from September 3, 2010 until his total disability rating in January 30, 2017 due to his service-connected PTSD and associated symptoms.  As the Veteran was gainfully employed prior to September 3, 2010, he is ineligible for a TDIU prior to that date, as such requires unemployability, or, at a minimum, marginal employment, which is not alleged or shown here.  38 C.F.R. § 4.18 (2016). 

In a VA treatment record dated March 2003, it was noted that the Veteran obtained his Bachelor's degree in Music with a minor in Psychology.  After graduating college, the Veteran enlisted in the military.  Thereafter, he held a number of jobs including security guard, fireman, recreation department manager, teacher, and clothing retailer.  At the March 2011 private psychiatric evaluation with Dr. F.O., the Veteran reported obtaining a high school diploma and attending vocational school to obtain training in cable construction.  The Veteran has also reported to his VA clinicians that he was a structural engineer with previous employment at a construction firm.  The Veteran's last employment occurred in retail where he worked at Rack Room Shoes from March 9, 2007 until September 3, 2010.  It is worth noting that the Veteran attempted employment as a janitor with Bethune-Cookman University in August 2011, but was terminated within two weeks due to his medical condition.  The Board does not find this minimal employment to be substantially gainful for TDIU consideration purposes.  Based on the above information, the Board concludes that the Veteran has varied employment experience ranging from sedentary to medium physical demands.  

In a June 2017 statement, the Veteran's attorney argued the Veteran is entitled to a TDIU based, in part, on the private clinical evaluation conducted by Dr. F.O. in March 2011.  Having reviewed that medical report, the Board agrees that this is persuasive evidence that the Veteran's mental impairments precluded him from securing and following substantially gainful employment. 

During examination, the Veteran met the following criteria for depression: depressed mood, loss of interest in activities, irritability, sleep disturbances, appetite disturbances, loss of energy, psychomotor agitation, concentration problems, ruminations, feelings of worthlessness, tearful episodes, and thoughts of death.  Regarding PTSD symptomatology, the Veteran reported recurrent distressing recollection of past traumatic events, recurrent distressing dreams, intense psychological distress at exposure to cues that symbolize the past traumatic event, feeling detachment from others, restricted range of affect, sense of foreshortened future, loss of interest in activities, sleep disturbances, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  It is notable that many of these same symptoms were consistently recorded in VA outpatient treatment notes covering the rating period on appeal.  

Following examination and thorough review of the Veteran's psychiatric history, Dr. F.O. concluded "the symptoms based on client report and clinical observations appear to be severely impacting activities of daily living, vocational performance, and interpersonal interactions."  The Board finds this opinion supported by the medical evidence of record and worthy of significant evidentiary weight.

Again, the Veteran's VA outpatient treatment notes show that the Veteran's mental symptoms have resulted in serious impairment throughout the rating period.  Treatment records documented frequent social stressors, occasional relapses in drug and alcohol abuse, and irritable, depressed mood, with restricted affect.  The Veteran self-reported isolation from family and friends, crying spells, avoidance of crowds and loud noises, paranoia, obsessive rituals, and exaggerated startled response.  Despite consistent mental health treatment, the Veteran's symptoms have remained steady.

Finally, the Board notes that the Veteran was awarded Social Security disability effective September 30, 2016, based in part on psychiatric diagnoses.  While the Board is not bound by legal conclusions reached by other federal agencies based on their own legal criteria, the Board has considered this evidence in adjudicating a claim for a TDIU. 

The Veteran filed his formal TDIU claim in September 2010, shortly after he stopped working.  In light of the above evidence, the Board concludes that the Veteran is unable to engage in substantially gainful employment due to his service connected PTSD and is entitled to a TDIU from September 3, 2010 to January 30, 2017.  The Veteran's claim for PTSD was received in December 2009.  To the extent there is the potential for any raised TDIU claim for the period between December 2009 and September 2010, that claim is denied.  Prior to September 3, 2010, the Veteran was gainfully employed and there is no evidence showing his psychiatric condition rendered him incapable of working.  


ORDER

Entitlement to an initial disability rating in excess of 70 percent for service-PTSD prior to January 30, 2017 is denied. 

Entitlement to a schedular TDIU from September 3, 2010 until January 30, 2017 is granted, subject to the laws and regulations governing the award of monetary benefits.  Entitlement to TDIU prior to September 3, 2010, is denied.


REMAND

Although the Board regrets additional delay, the Board finds that the RO did not substantially comply with the Board's April 2016 remand directives, with regard to the claim of entitlement to service connection to an acquired psychiatric disability, to include bipolar disorder and major depressive disorder.  Therefore, another remand is required.  Stegall, 11 Vet. App. at 271 ("a remand by . . . the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand").

In the April 2016 Board remand, the VA examiner was instructed to "identify any currently manifested psychiatric disorder or any psychiatric disorder that is indicated in the record since December 2009" and indicate whether those psychiatric diagnoses were causally related to the Veteran's period of active duty service.  The VA examiner was also cautioned that "[i]f any of the Veteran's psychiatric disabilities were present during the period under review (December 2009 to present) but have since resolved" an opinion was needed as to whether those resolved disabilities were incurred or otherwise related to the Veteran's military service.  The VA examiner did not comply with these instructions. 

The evidence of record is unclear as to whether the Veteran has definitively carried a diagnosis of bipolar disorder within the appeal period.  One VA treatment note provisionally diagnosed the Veteran with r/o [rule out] bipolar disorder, and it appears this notation, in combination with the Veteran's subjective report of bipolar disorder to later clinicians, has permeated the record.  There is no definitive evidence by a qualified mental health provider indicating the Veteran has satisfied the diagnostic criteria for a bipolar disorder diagnosis within the appeals period.  Further, the record indicates the Veteran has been diagnosed with various other psychological conditions, aside from PTSD, throughout the appeals period, including cocaine and alcohol abuse, in remission; major depressive disorder; pathological gambling; and insomnia.  To date, there is no competent medical opinion explaining whether these other psychiatric conditions are independent of or merely related manifestations of the Veteran's service-connected PTSD. 

Despite this evidence, and the Board's previous request to discuss all psychiatric conditions and symptoms and provide nexus opinions as warranted, the January 2017 VA examination is silent in this regard.  The examination report even goes as far as to say the Veteran does not have more than one mental disorder diagnosed.  This statement is against the weight of the record evidence and is premised on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Accordingly, the Board finds that an addendum medical opinion is warranted to correct these deficiencies prior to adjudicating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and major depressive disorder.

Considering the Board has granted the Veteran TDIU effective when he stopped working and considering any symptoms due to other psychiatric disorders would be combined with the PTSD rating (not separate ratings), the Veteran and his attorney should consider whether it is appropriate to withdraw this claim and not expend further time and resources when no likely benefit will result to the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Return the electronic claims file to the January 2017 VA examiner for an addendum opinion.  If the examiner who drafted the January 2017 examination report is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to review the claims file and furnish an addendum opinion with respect to the following inquiries:

(a)  Please identify any currently manifested psychiatric disorder or any psychiatric disorder that is indicated in the record since December 2009.  [The examiner is advised the Veteran is already service-connected for PTSD; these questions apply only to any psychiatric conditions OTHER THAN PTSD.]

If any of the Veteran's psychiatric diagnoses (OTHER THAN PTSD) were present during the period under review (December 2009 to the present) but have since resolved or were made in error, the examiner is requested to state such and provide sufficient supporting explanation.   For those psychiatric disorders found to be in remission, the examiner is requested to specify, to the extent possible, the period during which the disability was present.

(b)  For each psychiatric disorder (OTHER THAN PTSD) identified in section (a) above, please opine whether it is at least as likely as not (50 percent greater probability) that each disability was incurred in, or is otherwise etiologically related to the Veteran's period of active duty service.  

In rendering an opinion, the examiner is requested to consider and discuss the Veteran's subjective report of frequent trouble sleeping, depression, and excessive worry, as documented in the Veteran's December 1991 separation examination report.

2.  Thereafter, the AOJ should readjudicate the Veteran's claim.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


